Citation Nr: 0633982	
Decision Date: 11/02/06    Archive Date: 11/16/06

DOCKET NO.  04-21 074	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a back 
disability.


REPRESENTATION

Veteran represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

D. Hachey, Associate Counsel






INTRODUCTION

The veteran served on active duty from March 1966 to March 
1969.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Milwaukee, Wisconsin (RO).


FINDINGS OF FACT

1.  In an unappealed April 1995 rating decision, the RO 
denied the veteran's service-connection claim for a back 
disability.  

2.  The evidence associated with the claims file subsequent 
to the April 1995 rating decision does not raise a reasonable 
possibility of substantiating the claim.


CONCLUSION OF LAW

Evidence submitted to reopen the claim of entitlement to 
service connection for a back disorder is not new and 
material, and therefore, the claim is not reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, the Board must determine whether new 
and material evidence has been received which is sufficient 
to reopen the veteran's previously-denied claim.  While the 
RO most recently declined to reopen the claim in an April 
2006 supplemental statement of the case on the ground that 
new and material evidence had not been submitted, the RO's 
November 2002 rating decision decided the case on its merits.  
However, the question of whether new and material evidence 
has been received is one that must be addressed by the Board, 
notwithstanding a decision favorable to the veteran that may 
have been rendered by the RO.  See Barnett v. Brown, 83 F.3d 
1380 (Fed. Cir. 1996) [before considering a previously-
adjudicated claim, the Board must determine that new and 
material evidence was presented or secured for the claim, 
making RO determination in that regard irrelevant]; see also 
Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001) 
[the Board has a jurisdictional responsibility to consider 
whether it was proper for the RO to reopen a previously-
denied claim].  The proper issue on appeal is therefore 
whether new and material evidence has been received which is 
sufficient to reopen the previously-denied claim.

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005).  
Regulations implementing the VCAA are applicable to the 
veteran's new and material claim.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2006).

In an October 2005 letter, the RO notified the veteran of the 
revised provisions of 38 C.F.R. § 3.156.  In addition, the 
veteran was notified of the types of evidence he needed to 
submit, and the development the VA would undertake.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The letter 
specifically informed the veteran what was needed from him 
and what VA would obtain on his behalf.  Id.  For example, 
the letter told him that VA would help obtain medical 
records, employment records, or records from other Federal 
agencies.  The veteran was informed that he was responsible 
for providing sufficient information to VA so records could 
be requested.

In the present case, it was not until after the original 
rating action on appeal was promulgated did the RO provide 
notice to the veteran regarding the duty to notify him of the 
evidence he must provide, and the evidence that VA would 
obtain on his behalf.  See Pelegrini v. Principi, 17 Vet. 
App. 412 (2004).  Nevertheless, there is no indication that 
there is additional evidence that has not been obtained and 
that would be pertinent to the present claim.  In addition, 
the veteran was afforded the opportunity to present evidence 
and argument in support of the claim if he so desired.  
Although the veteran initially requested a hearing before RO 
personnel, such request was withdrawn in February 2004.  No 
further requests for a hearing have been made.  

Moreover, the veteran has been notified of the applicable 
laws and regulations that pertain to his new and material 
evidence claim.  Under the facts of this case, "the record 
has been fully developed," and "it is difficult to discern 
what additional guidance VA could have provided to the 
veteran regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  Therefore, the Board finds that the VA's 
duty to notify has been fully satisfied.

VA ordinarily has a duty to assist a claimant in obtaining 
evidence necessary to substantiate the claim.  The VCAA also 
requires VA to provide a medical examination when such an 
examination is necessary to make a decision on the claim.  
See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  However, with 
respect to the issue on appeal involving the matter of 
whether a previously denied claim may be reopened, VA's duty 
to assist the veteran in the development of his claim is not 
triggered unless and until the claim is reopened.  See 
38 U.S.C.A. § 5103A.  The RO has obtained the veteran's 
service medical records, private medical records, and a 
September 2002 VA examination.  Neither the veteran nor his 
representative has identified any other evidence which has 
yet to be obtained.  

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds such error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed.Cir. 1998).  In this 
case, however, as there is no evidence that any failure on 
the part of VA to further comply with the VCAA reasonably 
affects the outcome of this case, the Board finds that any 
such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006); see also Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006); Kent v. Nicholson, 20 Vet. App. 1 
(2006).

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110 (West 2002).  Service connection 
may also be granted on a presumptive basis for certain 
chronic disabilities, including arthritis, when manifested to 
a compensable degree within the initial post-service year.  
See 38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 
C.F.R. §§ 3.307, 3.309 (2006).  Service connection may also 
be granted for disability shown after service, when all of 
the evidence, including that pertinent to service, shows that 
it was incurred in service.  38 C.F.R. § 3.303(d) (2006); 
Cosman v. Principi, 3 Vet. App. 303, 305 (1992).

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  See 38 C.F.R. § 3.310 (2006); see also Harder v. 
Brown, 5 Vet. App. 183, 187 (1993).  Additional disability 
resulting from the aggravation of a nonservice-connected 
condition by a service-connected condition is also 
compensable under 38 C.F.R. § 3.310(a).  See Allen v. Brown, 
7 Vet. App. 439, 448 (1995).

With respect to secondary service connection, there must be 
(1) medical evidence of a current disability; (2) evidence of 
a service-connected disability; and (3) medical nexus 
evidence establishing a connection between the service-
connected disability and the current disability.  See Wallin 
v. West, 11 Vet. App. 509, 512 (1998).

In general, unappealed rating decisions are final.  See 38 
U.S.C.A. § 7105.  Pursuant to 38 U.S.C.A. § 5108, a finally 
disallowed claim may only be reopened when new and material 
evidence is presented or secured with respect to that claim.

New evidence is defined as evidence not previously submitted 
to agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

At the time of the April 1995 rating decision, the evidence 
of record included the veteran's service medical records, 
which are negative for complaint or treatment of a back 
disability of any kind.  Also of record at the time of the 
April 1995 decision were treatment records from private 
physicians, which chronicled the veteran's complaints of back 
pain from May 1987 to February 1995, and included diagnoses 
of degenerative joint disease of the lumbosacral spine 
together with minor anterior spurring at C5-6, C6-7, and L3-
4.  An April 1995 opinion from S.L., M.D. included an 
additional diagnosis of degenerative joint disease of the 
lumbosacral spine and noted that "[s]ince no abnormal gait 
was described on [VA examination], and no right knee 
instability was noted, it is highly unlikely that the service 
connected right knee condition would cause a back 
condition."

In April 1995, the RO denied the veteran's service-connection 
claim for a back disability.  The basis for that decision was 
that although the veteran had a current back disability, such 
was not related to his service-connected right knee 
disability or to his military service.  The veteran was 
notified of this decision and of his appellate rights by 
letter from the RO dated May 2, 1995.  He did not appeal.

The evidence added to the record since the April 1995 rating 
decision consists of treatment records from the Dean Medical 
Center dated from April 1999 to June 2002, the report of a 
September 2002 VA examination, and additional argument from 
the veteran and his representative.  This evidence will be 
analyzed below.

While the additionally-received evidence may be considered 
"new" in that it was not of record at the time of the April 
1995 RO decision, it is not "material."  Treatment records 
from the Dean Medical Center from April 1999 to June 2002 
indicate that the veteran has chronic back pain with L4-5 
spinal stenosis and disk herniation at L5-S1.  These 
treatment records show that the veteran has a current back 
disability, but do not contain evidence which indicate that 
the veteran's back disability was incurred in service or 
aggravated thereby, or evidence that etiologically relate the 
veteran's current back problems to his service-connect right 
knee disability.

The United States Court of Appeals for Veterans Claims 
(Court) has held that medical evidence which merely documents 
continued diagnosis and treatment of disease, without 
addressing the crucial matter of medical nexus, does not 
constitute new and material evidence.  See e.g., Cornele v. 
Brown, 6 Vet. App. 59, 62 (1993); Mintz v. Brown, 6 Vet. App. 
277, 280 (1994).  Therefore, the additional medical evidence 
does not raise the possibility of substantiating the claim.

Furthermore, the September 2002 VA examiner specifically 
concluded that there was no causal relationship between the 
veteran's back pain and degenerative changes and his service-
connected gunshot wound residuals.  The examiner specifically 
noted that the veteran "would have had . . . back pain with 
the associated degenerative changes whether or not he would 
have ever sustained an injury to his right knee."  Because 
the examiner's conclusion is unfavorable to the veteran's 
claim, it is not material.  See Villalobos v. Principi, 
3 Vet. App. 450 (1992) (evidence that is unfavorable to the 
veteran is not new and material).  

The only other evidence relating the veteran's current back 
problems to his service-connected right knee disability are 
the veteran's own statements.  While the veteran is competent 
to discuss his current symptoms, he is not competent to 
render an opinion as to medical matters, such as whether his 
back disability is related to his service-connected right 
knee disability.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
495 (1992); see also 38 C.F.R. § 3.159 (a)(1) (competent 
medical evidence means evidence provided by a person who is 
qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions).  Furthermore, in 
Routen v. Brown, 10 Vet. App. 183, 186, (1997), the Court 
specifically noted that "[l]ay assertions of medical 
causation cannot suffice to reopen a claim under 38 U.S.C. 
5108."

Thus, the evidence submitted after April 1995 continues to 
show a current back disability and the existence of a 
service-connected right knee disability; however, the 
additionally-received evidence does not tend to establish a 
nexus between the veteran's service-connected right knee 
disability and his current back symptomatology.  As explained 
above, favorable medical nexus evidence was lacking at the 
time of the April 1995 rating decision.  The additionally-
received evidence does not address this missing element, and 
thus does not raise the possibility of substantiating the 
claim.  See 38 C.F.R. § 3.156; see also Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000).


In short, for reasons and bases expressed above, the Board 
finds that the issue of entitlement to service connection for 
a back disability cannot be reopened.  The recently submitted 
evidence is not new and material, the claim of service 
connection for a back disability is not reopened, and the 
benefit sought on appeal remains denied.


ORDER

New and material evidence not having been submitted, the 
appeal to reopen the veteran's claim of entitlement to 
service connection for a back disability is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


